 In the Matter of A. E. BLACKISDGE, AN INDIVIDUAL, EMPLOYER ANDPETITIONERandGENERAL DRIVERS LOCAL UNION No. 228, INTERNA-TIONAL BROTHERHOOD OF TEAMSTERS, CHAIWVEURS, WAREHOUSEMENAND HELPERS OF AMERICA, A. F. L., UNIONCase No. 15-RM-.0.Decided September 14, 1950DECISION AND DIRECTIONOn June 21, 1950, pursuant to a stipulation for certification uponconsent election entered into by and between the parties herein, an.election by secret ballot was conducted under the direction and super-vision of the Regional Director for the Fifteenth Region in a unitconsisting of all truck drivers who worked at the port of Gulfport,transporting bauxite to the U. S. Naval Stock-Pile during the periodfrom May 1 to June 6, 1950, inclusive.At the conclusion of the elec-tion, the parties were furnished with a tally of ballots, which showedthat of approximately 154 eligible voters, 125 valid votes were cast.Of this number 16 votes were cast for, and 24 votes against, theUnion, and 85 ballots were challenged.One ballot was declared voidby the Board agent conducting the election, and both parties chal-lenged his ruling.No objections to the conduct of the election werefiled within the time provided therefor.As the challenged ballots were sufficient in number to affect theresults of the election, the Regional Director, acting pursuant to theBoard's Rules and Regulations, investigated the issues raised by thechallenges, and on June 23, 1950, issued his report on challengedballots, in which he recommended that a hearing be held on thechallenges and the one ballot ruled to be void.On June 29, 1950,the Petitioner-Employer filed exceptions to part of the RegionalDirector's report.The Petitioner and the Union, however, waived a.ruling on any exceptions for the purpose of expediting a hearing onthe challenges.On June 29, 1950, the Board issued an order directing that a hearingbe held for the purpose of taking evidence on the issues raised by thechallenges and the one ballot declared void by the Board agent, and91 NLRB No. 39.222 A. EL BLACKLIDGEI223that the hearing officer prepare and serve upon the parties a reportresolving questions of credibility and containing findings of fact andrecommendations as to the disposition of the challenged ballots.The hearing was held on July 5, 1950, before Andrew P. Carter,hearing officer.All parties appeared and participated.The Peti-tioner and the Union filed briefs with the hearing officer.On July24, 1950, the hearing officer issued his report containing findingsof fact and recommendations to the Board, a copy of which is at-tached hereto, in which he recommended that 53 of the challenges beoverruled, and that the challenges to the ballots of all other personsnamed in the Regional Director's report be sustained.Thereafter,the Petitioner filed timely exceptions to part of the report, and theUnion filed a brief in response to the Petitioner's exceptions to thereport.1The Board 2 has reviewed the rulings made by the hearing officerand finds that no prejudicial error was committed.The rulings arehereby affirmed.The Board, having considered the report contain-ing findings of fact and recommendations to the Board, the Peti-tioner's exceptions, the brief filed by the Union, and the entire recordin this case, hereby adopts the hearing officer's findings and conclu-sions except insofar as they are inconsistent with this Decision andDirection.The Petitioner has a contract with a stevedoring company to haulbauxite from the docks in Gulfport, Mississippi, to a storage depot.Inasmuch as the Petitioner has only two trucks used for the haulingof bauxite, he entered into oral agreements with a number of truckowners to haul the bauxite.The agreements provide that each truckowner is to furnish a driver with the truck, and that the truck ownerswill be paid a specified amount a ton for the bauxite hauled by theirtrucks.'The truck owners hire and pay the drivers,' and pay their'In its response to the Petitioner's exceptions,the Union requested that certain state-ments contained in the Petitioner's exceptions be stricken from the record,and not beconsidered by the Board.The Board has not considered any statements outside of therecord in reaching its conclusions.The motion to strike is hereby granted.2Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Herzog and Members Houston and Styles].3 Prior to June 6,1950,the agreement was to pay the truck owners 40 cents per ton.On that date the Union called a strike which was terminated on June 15,1950,when thePetitioner and the Union entered into the stipulation for certification.Thereafter, thetruck owners were paid 421/ cents per ton.4At the termination of the strike the Petitioner and the Union entered into an agreementwhich provided,inter alia,that the Petitioner would pay his truck drivers$1 per hour, andthat he would "recommend and use his best efforts" to have the other truck owners pay alikewage.The agreement also provided that the Petitioner would not use any trucks.whose owners violated any of the provisions of the agreement. 224DECISIONSOF NATIONALLABOR RELATIONS BOARDsocial securitytaxes.They pay for the gas andoil, and the generalmaintenanceexpenditures of their trucks.The Petitioneris respon-sible under his contract with the stevedoring company to see thatworkmen's compensationinsuranceis carried on everyone who drivestrucks under that contract, and that $10,000 to $20,000 liability insur-ance is carried on each truck.The Petitionercarriesboth the work-men's compensation insurance and the liability insurance on his ownaccount, and then deducts each truck owner's portion from the paymentmade to the truck owners under the tonnage agreement. Some of thetruck owners, however, carry their owninsurance. ,When a shiparrives atthe dock, the drivers pull the truck intoline at the dockarea.While on the job, the driver, whether the ownerof the truckor a personhired by the owner, is under the same super-vision and control of the Petitioner and his dock foremen as the Peti-tioner's own drivers.The Petitioner and his foremen decide whichtrucks shall be used,5 supervise the lining up of trucks, direct them tothe hoppers unloading the bauxite from the ship, watch over the load-ing of the trucks, and keep a tally on the load.All trucksare num-bered by the Petitioner's direction.The drivers are instructed as tothe route from the dock to the storage depot which must be followed.The Petitioner and his foremen "knock off" any truck violating anyof the Petitioner's rules ordeviating from the prescribed route.The Union challenged the truck owners who drive and obtain othersto drive their trucks (listed on Appendix A), on the ground that theyare independent contractors or supervisors.The hearing officer found, and we agree, that these truckowners arenot independent contractors, but are employees under the ActsHefurther found that "they are an identifiable group having a commu-nity of interest more closely related to Blacklidge than to the truckdriver-non-owners and in keeping with the principles of the Act shouldnot be allowed to vote." The Petitioner, excepted to this latter finding,contending that these employees are not supervisors,' that they reportto the job as any other of his employees, and while on the job are sub-j ect to identically the same control as his own employees hired by thehour.5 The Petitionerdoes not always know in advance how many trucks he is going to need,and thereforemore trucks than are necessaryfor the job come to the dock.9 Persons performingany work orrendering any services are employees and not inde-pendent contractors, if-the partyengaging them has the right to superviseand controlthem in themanner and details oftheir performance.Nu-Car Carriers,Inc.,88 NLRB 75 ;N. L. R. B. V. Steinberg dCo., 182 F. 2d 850 (C. A. 5).7 The hearing officer did not find, as the Petitionerstates in his exceptions,that theseemployees were not supervisors.The hearingofficer wasof the opinion that these truck.owners are"something more than employees, or even supervisoryemployees." A. El. BLAaKLIDGEI225Inasmuch as these employees pay, hire, and discharge the personsdriving their trucks, we find that they are supervisors within the mean-ing of the Act, and shall sustain the challenges to their ballots 8The Petitioner challenged the ballots of truck drivers hired by thetruck owners (listed on Appendix B), on the ground that they were nothis employees.The hearing officer found that these truck drivers are actually thePetitioner's employees.The Petitioner in his exceptions argues thatthese drivers are much more remote from his employment than are thedrivers who own trucks and operate them for the Petitioner under anoral contract.The record shows that these drivers are instructed by the truckowners to take their directions from the Petitioner or his foremenwhile working at hauling bauxite, and that the Petitioner and hisforeman exercise complete control over them.At such times thesedrivers consider the Petitioner as their boss.On these facts, we find that the truck drivers hired by the truckowners are the Petitioner's employees within the meaning of the Act.The fact that they are paid by the truck owners does not destroy theemployer-employee relationship?Moreover, their wages were set byan agreement entered into between the Petitioner and the truck own-ers.We shall therefore overrule the challenges to these 32 ballots, andshall direct that 'such ballots be opened and counted.During the hearing, the Union withdrew its challenges to 11 truckowners who hire no other drivers (listed on Appendix C). The hear-ing officer found, in keeping with the Union's withdrawal, that theyare the Petitioner's employees within the meaning of the Act, andthat their votes should be ruled valid.The hearing officer found that 10 employees who were challenged bythe Union (listed on Appendix D), are truck drivers who worked dur-ing the eligibility period and should be declared eligible to vote.Hefound, in accordance with the stipulation of the parties, that CliffordSaucier, Ivan Orrels, Jessie Owen, and Norris.Necaise were properlychallenged, and that their votes should be declared invalid.He fur-ther found, in accordance with the stipulation of the parties, that theballot declared void by the Board agent, should be ruled void on thebasis of its ambiguity.As no exceptions to these findings and recommendations have beenfiled by either the Petitioner or the Union, we hereby adopt the hear-8Cf.Wade f Paxton,89 NLRB 829;Gilchrist Timber Company,73 NLRB 1197.8Cf.New England Telephone and. Telegraph Company,90NLRB 639;ShellOilCompany, Incorporated,90 NLRB 371 ;Wade d Paxton,89 NLRB 829;Gilchrist TimberCompany,73 NLR$ 1197. 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDing officer's finding and recommendations concerning all these ballots.Accordingly we sustain the challenge to the ballots of Clifford Sau-cier, Ivan Orrels, Jessie Owen, and Norris Necaise, and overrule thechallenges to the ballots of the employees listed on Appendices C andD, and shall direct that their ballots be opened and counted.DIRECTIONIT IS HEREBY DIRECTEDthat theRegionalDirector for the FifteenthRegion shall, pursuant to the Rules and Regulations of the Board,within ten (10) days from the date of this Direction, open and countthe challenged ballots cast by each of the employees listed on Ap-pendices A, B, C, and D, attached hereto, and thereafter shall pre-pare. and serve upon the parties to this. proceeding a supplementaltally of ballots, including therein the count of the said challengedballots.APPENDIX AW. E. BooneL. N. BrelandWilton BrownR. R. CameronBen ClarkC. B. CrosbyC. T. DabbsGeorge DavenportH. R. DeaneW. P. DearVan EberstenFrank EdwardsPaul HaleR. H. HardtnerNorman BeltonF. E. BlackwellRobert E. Boone, Jr.Boyd BondsLeo BrelandW. W. BrelandFloyd CastleberryHarold CarterW. L. KimbellEdward LadnerLee LadnerAlvie LewisJohn McKayHubert MillerRussell NecaiseA. O'KoonBrag PhelpsW. D. Pitts, Jr.Kermit RouseHollis WaltersJ. C. WillisAPPENDIX BB. O. CrawfordLewis DanielsWalter DiamondJ. T. DooleyJames DykesGrady ForehandBill GartmanJohn Hancock,, A,.E.BLACKLIDGEIAPPENDIX B-ContinuedGrover HendrixJ. T. KnightLeroy DadnerEarl MeiserNolan O'NealLynn OrrelsGwen PageRichard PentonAlton BondJ.A. CrossM. J. CuevasC. E. GartmanJoe PapaniaLucas PapaniaAlfred PoirierArno SaucierDonald SmitliLee ThamesRobert TrailerD. H. WaltersLoydDicksonW. P. RiggsAPPENDIX CW. PentonRalph PentonGeorgePiersonR. S. RandolphL. A. RaynorAPPENDIX DForest BeasleyFloyd Miller, Jr.Jimmie ByrdClarence PageRobert E. Boone, Sr.H. C. ShawElam DedeauxRobert L. WilliamsDarrell LadnerPhillip J. Bass227ORDER DIRECTING HEARINGOn June 21,1950, an election was conducted in the above-entitledproceeding pursuant to a "Stipulation for Certification Upon Con-sent Election" entered into between the parties hereto, under the-direction and supervision of the Regional Director for the FifteenthRegion.On June 23, 1950, the Regional Director issued his reporton challenged ballots, and thereafter, on June 29, 1950, A. E. Black-lidge filed exceptions to the said report, and the Union waived itsright to file exceptions thereto.The Board having duly consideredthe matter, decided that a hearing should be held to resolve the issuesraised by the challenges.Accordingly,IT IS HEREBY ORDERED thata hearingbe held for the purposes offurther investigation of the eligibility of those persons whose ballotswere challenged and a determination of the Board agent's rulingupon the validity of one ballot.917572-51-vol. 91-16 228DECISIONSOF NATIONAL LABORRELATIONS BOARDIT IS FURTHER ORDERED that the hearing officer designated for thepurpose of conducting the hearing shall prepare and cause to beserved upon the parties a report resolving questions of credibility andcontaining findings of fact and recommendations to the Board as tothe disposition of the challenges.Within 10days of receipt of suchreport, any party may file with the Board in Washington,D. C., anoriginal and six copies of exceptions thereto. Immediately upon thefiling of such exceptions,the party filing shall serve a copy thereofupon each of the other parties, and shall file a copy with the RegionalDirector.If no exceptions are filed thereto,the Board will adopt therecommendations of the hearing officer.IT IS FURTHER ORDERED that the above-entitledmatter be, and ithereby is,referred to the said Regional Director for the purposes ofsuch hearing,and that the aforesaid Regional Director be, and hehereby is,authorized to issue early notice thereof.Dated, Washington,D. C., June 29, 1950.By direction of the Board:FRANKM.KLEILER,Executive Secretary.HEARING OFFICER'S REPORT CONTAINING FINDINGS OF FACT ANDRECOMMENDATIONS TO THE BOARDJohn W. Savage,Esq., of Gulfport, Miss., for A. E. Blaeklidge, Individual.Poole, Pearce & Hall,byWarren E. Hall, Jr.,Esq., of Atlanta, Ga., for Gen-eral Drivers Local Union 228, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, A. F. L.PRELIMINARY STATEMENTPursuant to a petition filed by A. E. Blacklidge, an Individual, Gulfport,Mississippi (hereinafter referred to as Blacklidge),on June 13,1950(amendedJune 19, 1950), Blacklidge and General Drivers Local Union No. 228, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, A. F. L. (hereinafter referred to as the Union), entered into a stipula-tion for certification upon consent election on June 15, 1950, with the approvalof the Regional Director for the Fifteenth Region.As a result of this stipula-tion an election was held on June 21, 1950, at Gulfport, Mississippi.Of approximately 154 employees eligible in a unit of all truck drivers, theUnion received 16 votes, 24 votes were cast against, and 85 ballots were chal-lenged.Forty-eight challenges were brought by the Union, 31 by Blacklidge,and 5 by the Board agent conducting the election. The Board agent conductingthe election also ruled one ballot void and observers for both Blacklidge andthe Union challenged his ruling.The Fifteenth Regional Director thereafter issued his report on challengedballots on June 23, 1950.Blacklidge filed exceptions to the Regional Director'sreport on June 26, 1950. The Regional Director's report had recommended thatthe National Labor Relations Board order a hearing on these challenged bal- A.K.BLACKLIDGE229lots and both parties waived a ruling on any exceptions for the purpose of ahearing.After considering the matter pursuant to the Rules and Regulations,the Board on June 29, 1950, issued its Order, copy of which is attached hereto,directing a hearing and issuance of a report, to be served on the parties.No-tices of hearing were issued and served upon the parties and the undersignedwas duly designated as bearing officer by the Regional Director. The hearingwas held on July 5, 1950.Both parties were represented by counsel, and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence on the issues was afforded to all parties.The parties weregranted until July 15, 1950, to file briefs with the hearing officer in this matter.Briefs have been received from both parties, and have been carefully considered.Upon the entire record the undersigned makes the following findings of fact andrecommendations to the Board :FindingsI1yan Stevedoring Company, a large concern operating stevedoring servicesin practically all Gulf ports, has a contract with the United States Governmentfor the unloading, hauling, and storing ofbauxite, an essentialwar material, atGulfport, Mississippi.The bauxite, used in the manufacture of aluminum, isshipped to Gulfport from points in the East Indies and South America. Theships berth at the public docks in Gulfport where the bauxite ore is unloaded andhauled to a Government storage depot in the Gulfport area. The round tripfrom the (locks to the storage depotis some 6 miles.Ryan Stevedoring Company, in turn, has contracted with A.E. Blacklidge, anindividual resident of Gulfport, to haul the unloaded bauxite from the docks tothe storage depot, unload and store it there.The ships carrying the bauxite varyin size from2,400 tons to 13,000 tons andtheir arrivals in Gulfport are apparently sporadic.Normally when a shiploadof bauxite does dock, there is a need forquite a numberof trucks, from 25 or30 up to over 65, depending upon the size of the ship.Mr. A. E. Blacklidge per-sonally owns only 2 trucks engaged in hauling of bauxite. Thus, in order to carry-out his contract with Ryan Stevedoring Company, he entered into an oral agree-ment with a number of truck owners in and around Gulfport,Mississippi.Mostoral agreements have an element of vagueness. This oral agreement is differentonly as to degree. It is sufficiently vague that in order to objectively evaluate it,necessarily the acts done pursuant to this agreement must be the majorconsideration. .Blacklidge agreed with the truck owners to pay them 40 cents a ton 3 for allbauxite hauled by their trucks.Each truckowneris obliged to furnish a driverwith the truck. ,The truck owners pay the drivers.Before the strike mentionedin footnote 1, below, the drivers were paid-75 cents per hour.and none of thewitnesses at the hearing could shed any light on the "who or how" of this wage-setting.The wage subsequent to the strike was set at $1 per hour by agree-IThis was the agreed upon amount prior to June 6,1950.On that date the Union begana strike.This strike was terminated on June 15, 1950, when the Union and Blacklidge-entered into the stipulation for certification.The parties also entered into an "InterimSettlement Agreement" (Union Exhibit 1-A) in which inter alia Blacklidge agreed to payhis truck drivers $1 per hour and to "recommend and use his best efforts" to havethe other truck owners pay a like wage.Blacklidge then agreed with the truck ownersto pay 421/2 cents per ton thereafter. 230DECISIONSOF NATIONALLABOR RELATIONS BOARDwent between Blacklidge and the Union (Union Exhibit 1-A) which agreementwas quite clearly binding on the truck owners although they were not signatoriesto the agreement.The truck owners pay for the gas, oil, and general maintenanceexpenditures of their trucks.Blacklidge is responsible by his contract withRyan Stevedoring Company "to see that workmen's compensation insurance iscarried on everyone who drives trucks under that contract, and also that $10,000-20,000 liability" insurance on each truck is carried.Blacklidge carries bothworkmen's compensation insurance and the liability insurance. as his ownaccount and then deducts each truck owner's portion from the payment made tothe truck owners under the tonnage agreement, with the exception of a few truckowners who carry their own insurance.Gulfport is a town of some 15,000 population. Its business and residentialdistrict lies along the shores of the Gulf of Mexico and from its business districtthe dock area which juts out into the Gulf may be seen. Ships arriving at thedocks become a matter of general knowledge to those interested in a fewminutes.Sometimes Blacklidge knows far enough in advance of a ship's arrivalto post a list of drivers at his son's gasoline station.On other occasions the truckowners simply know there is a ship arriving and notify the drivers to go downto the-docks.Once the driver pulls his truck into line at the dock area he is fromthen on under the control of Blacklidge and his dock supervisors.Blacklidge orhis foremen supervise the "shaping up" of trucks, flag them to the hoppers unload-ing the bauxite from the ship, watch over the loading of the trucks, notify thedriver when he has a full load, and keep a tally on the load. The drivers areinstructed as to the route from the (lock to the storage depot that must be fol-lowed.This route was set up by' the Chief of Police of Gulfport and A. E.Blacklidge.,Blacklidge's supervisors have authority to "knock off" any truckviolating any of Blacklidge's rules or deviating from the route as well as decidingwhich trucks shall be used.The record discloses that this authority is used.All trucks are numbered by Blacklidge's direction and have no other markingssuch as telephone numbers, names, etc.Truck owners driving one of their trucksare apparently treated with it in the same manner as the other drivers as toBlacklidge's right of control while they drive.Although the truck drivers'principal hauling is of bauxite, some of them haul dirt occasionally for otherpeople than Blacklidge while no shiploads of bauxite are in port.The facts stated above have been gleaned from the record as a whole. Theundersigned finds no material conflict in the record as to facts.This matterturns not upon facts, upon which the parties substantially agree, but upon theissue of the relationship of Blacklidge to the truck drivers of other truck owners,to those truck owners who drive, based upon the facts related above.The first issue to be disposed of is the relationship of Blacklidge and the.truck owners who drive and obtain others to drive their trucks. Those mnen-tioned in the report on challenged ballots who come under this category areW. E. BoomeW.P. DearJohn McKayL. N. BrelandVan EberstenHubert MillerWiltonBrownFrank EdwardsRussell NecaiseR. R. CameronPaul HaleA. O'KoonBen Clarkit. H. IlardtnerBrax PhelpsC. B. CrosbyW. L. KimbellW. D. Pitts, Jr.C. T. DabbsEdward LadnerKermit RouseGeorge DavenportLee LadnerHollisWaltersH. it. DeaneAlvie LewisJ.C.Willis A.F.B'LACKLIDGEI231Are these men independent contractors or do they bear some other relation-ship to Blacklidge?The undersigned finds they are not independent contractors,-contrary to the Union's original contention.The term "employee" is definedby the Act in negative form as much as it is affirmatively.One of the negativeprovisions is that the term "shall not include any individual . . having thestatus of an independent contractor. . . ."However, an "independent con-tractor" is not defined by the Act. The difference between an "independentcontractor" and an "employee" has long been a troublous nettle to the judiciary.There are multitudes of employer-employee relationship situations that areineluctably clear and the decision is simple as to whether the person is an"employee" or an "independent contractor."There are a few situations, how-ever, because of our quite complex economic society, that confront us withvarying shadings between the two categories.This circumstance was recognizedand discussed inN. L. R. B. v. Hearst Publications,322 U. S. 111.The instantcase,while not having similar facts, does have similar problems.The Board,though generally recognizing common law principles of agency in deciding issuesconcerning this sort of relationship, has never felt itself bound narrowly andon occasion applies tests not contradictory to the,common law but varying due to.a broader application.SeeN. L. R. B. v. Blount,131 F. 2d 585.The tests applied by the Board and the courts are many. The necessity fordiscussing these tests is obviated on the issue here by the facts.The right ofcontrol is always the essential factor-thesine qua non-indeciding whether-or not the person or persons in question is or is not an "independent contractor."Here, Blacklidge unarguably has the full right of control, of all drivers haulingbauxite from the Gulfport dock area to the storage depot, while they are in thedock area as well as on the route. As was stated inN. L. R. B. v. Steinbergue Co.,182F. 2d 850 (C. A. 5).It is generally stated in the authorities that the distinction between anindependent contractor and an employee is found in the nature and the.amount of control reserved by the person for whom the work is done. Andthat in employment relationship exists "whenever the employer retains theright to direct the manner in which the business shall be done, as well asthe result to be accomplished," or, in other words, "not only what shall bedone, but how it shall be done."Applying that language to this case, I find that the "what" and the "how":are invested in Blacklidge and the truck owners therefore are not independentcontractors.What, then, is the position of these truck owners who drive and hire otherdrivers?Counsel for Blacklidge contends that they are employees. Counselfor the Union contends that if not independent contractors, they are supervisoryemployees or agents.Counsel for Blacklidge citesN. L. R. B. v. Blount, supra,andMurphy TimberCompany,37 NLRB 487, as authorities for his contention. In theBlountcase,the Respondents were a group of landowners in Missouri, represented by R. A.Blount, who engaged miners to extract a mineral substance known as baritefrom the land and haulers to transport the mineral to points of sale.Respondentsclaimed the miners were- independent contractors and that the haulers wereemployees of the miners and not Respondent.The Board found that both theminers and the haulers were employees of Respondent.The distinction betweentheBlountcase and the one at hand is that the miners in theBlountcase didnothing but extract the mineral.Here, the truck owners not only drive, butthey obtain other drivers and supply other trucks besides the one they drive. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDThey apparently share the responsibility with Blacklidge of seeing that 'the-trucks are properly insured.They keep track of the drivers'hours on theirother trucks and act in the nature of paymasters.Due to these factual distinc-tions, the undersigned does not consider theBlountcase dispositive of the issue.Murphy Timber Company, supra,had facts fairly similar to those here in-volved and might have been a very persuasive case but for one thing: The Board.felt that the record was not sufficiently clear to permit a determination of thestatus of truck owners who owned more than one truck and drivers who drovefor those truck owners.Thus,the Board,only decided that all truck drivers,driving their own truck and having no other trucks should be included in theunit.This decision,of course,is also not dispositive of the issue.Of the cases cited in the brief of counsel for the Union,onlyGilchrist TimberCompany,73 NLRB 1197,is close enough to the problem before me to requirediscussion.The employer in theGilchristcase engaged in the production oflumber.The operation consisted of a typical assembly-line method in the lumberindustry.Midway ofthis assembly-line operation,after the timber had beenthrough the edger and the trimmer,itwent to the green chain and then to thedry kiln.The employer entered into an agreement with one Jorgensen, a formeremployee,to perform all the work on the green chain and dry chain. This workwas to be performed for a compensation fixed by the agreement.Jorgensen had.the right to hire and fire his employees,he kept books on them, and paid them..However, Jorgensen received his orders and instructions from the employer'sgeneral manager,the employer's plant regulations had to be followed by Jor-gensen's crew, the wage increases given to employer'smen were likewise grantedto Jorgensen's crew, and employer's employees were frequently interchangedwithJorgensen's.On these facts the Board concluded that Jorgensen was asupervisory employee, and that his employees were actually the employer'semployees.Once again,as in theBlountcase, the facts are not sufficientlyanalogous to make the decision persuasive.The interchange of employees, themaintenance and expense of the machinery being the responsibility of the em-ployer, the property ownership being in the employer,all, I feel sure,inclinedthe Board to reject an independent contractor theory and find Jorgensen to bea supervisory employee.There are several indicia, though,that are valuable tothis case:The integration of operations,the right of control in the employer,the employment dependency on the employer,the reflection of wage increasesto employer's acknowledged employees in the wages of the ostensible employeesof Jorgensen.Another case germane to the issue is that ofWade & Paxton,89 NLRB 829.The employer there was engaged in grading, cleaning,and packing fresh vege-tables.During the tomato season the employer entered into an agreement withan individual, known as the tomato-crate chief, regarding the making of tomatocrates.The tomato-crate chief was paid on the basis of a certain amount percrate.He in turn hired, paid,and could fire, the five or six workers makingthe crates.The employer's foreman gave the tomato-crate chief instructionson amounts of work to be done, and directed the attention of the tomato-cratechief to anything going wrong on the operation.The Board found the tomato-crate chief to be a supervisory employee rather than an independent contractorbecause of the close integration of the functions of the tomato-crate makerswith those of the employer's acknowledged employees,the use by the tomato-crate chief of the employer's materials and premises,and the employer's controlover the tomato-crate operations.But even thisWade & Paxtoncase has severalfactual differences from the one before us, which is what lends the quality ofnovelty to the instant case. A. -El.BLACKLIDGE,233It has undoubtedly become apparent from the discussion that has gone beforethat the undersigned is of the opinion that these truck owners who drive andobtain others to drive are something more than employees, or even supervisoryemployees.They cannot be pigeon-holed into any one status . . . they areneither flora nor fauna, fish nor fowl, cabbages nor kings.They appear to meto be a heterogeneous entity consisting of part agent, part coventurer, and partsupervisor.Let me illustrate :As agents, these truck owners procure drivers for trucks hauling bauxite forBlacklidge.This is in keeping with the generally accepted duty of an agent.2 Corpus Juris Sec. 1. The truck owners also share in the responsibility withBlacklidge of seeing that all trucks hauling bauxite are properly insured.As coventurers, these truck owners apparently have a certain community ofinterest with Blacklidge as shown by the fact that Blacklidge acted as theirspokesman in dealing with the Union on an agreement to terminate the strike ofJune 6.A thorough reading of this agreement (Union Exhibit 1-A) leads tono other conclusion than that Blacklidge was making decisions-important de-cisions-in behalf of the other truck owners, as well as himself. It is also truethat the wage of $1 per hour subsequent to the strike for all truck driverswas set through the associated efforts of Blacklidge and the other truck ownersacting together.As supervisors, these truck owners obtain drivers to haul the bauxite, theyhave the right to discharge truck drivers (although in the main dischargesoccur through Blacklidge's foremen on the docks "knocking off" the trucks), theypay the drivers, and notify the drivers to report to, the dock when a ship arrives.The truck owners fit into the pattern of supervision as set forth inGilchristTimber Go., supra.Without attempting, therefore, to categorize these truck owners as supervisors,or agents, or coventurers, I find that, having important elements of each of thesestatuses, they are an identifiable group having a community of interest moreclosely related to Blacklidge than to the truck driver-nonowners and in keepingwith the principles of the Act should not be allowed to vote.Left for resolution is the problem of the status of the truck drivers whodrive trucks owned by others than themselves. In this category fall the follow-ing named 32 persons, listed in the Regional Director's report on challengedballots :Norman BeltonF. E. BlackwellRobert E. Boone,Boyd BondsLeo BrelandW. W. BrelandFloyd CastleberryHarold CarterB. O. CrawfordLewis DanielsWalter DiamondJ.T. DooleyGwen PageJames DykesRichard Penton .Grady ForehandAlfred PoirierBillGartmanArnoSaucierJohn HancockDonald SmithGrover HendrixLee ThamesJ.T. KnightRobert TrailerLeroy LadnerD. H. WaltersEarl MeiserLoyd Dickson zNolan O'NealW. P. Riggs :Lynn OrrelsJr.2Loyd Dickson and W. P. Riggs were named in the Regional Director's report as beingamong the group of truck owners. Testimony was forthcoming at the hearing that Dick-son and Riggs were actually drivers for one W. H. Scruggs.Board Exhibit 2, actuallyproffered by counsel for Blacklidge, documents this fact.From Board Exhibit 2 and therecord, particularly testimony of A. E. Blacklidge, I find that Dickson and Riggs weredrivers and not truck owners, as set forth in the Regional Director's report. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe status of these truck drivers is not so complex as was that of the truckowners.The right of hire is in the truck owners, but the right of discharge is inBlacklidge.They take all their directions from Blacklidge or his supervisorswho exercise complete control over these drivers.The only confusion is thatBlacklidge does not directly pay their wage to them (although he takes the majorrole in setting that wage) and even this wage question is not completely novel.We have already discussed a similar situation in theGilchristandWade dPaxtoncases.I find that these truck drivers are actually Blacklidge's employees.I relyprincipally on Blacklidge's right of control, his right to discipline, his right todischarge (through "knocking off" their truck), and the status of the truck ownerswhose trucks they drive.An employee relationship exists within the Act wherethe person for whom the services are performed reserves the right to controlthe manner and means by which the result is accomplished. SeeSan MarcosTelephone Company,81 NLRB 314.The two classifications above discussed are the main groups involved.Thequestions of challenges of the remaining persons mentioned in the RegionalDirector's report were answered principally by stipulations between the partiesduring the hearing, or by clear-cut, uncontroverted evidence, as follows :The Union claimed the following eight persons did not work during the eligrbility period :Forest BeasleyDarrell LadnerH. C. ShawJimmie ByrdFloyd Miller, Jr.Robert L. WilliamsElam DedeauxClarence PageDuring the hearing the Union offered to stipulate, and Blacklidge agreed, thatElam Dedeaux, H. C. Shaw, and Robert L. Williams had worked during theeligibility period.Blacklidge showed through evidence that Forest Beasley,Jimmie Byrd, Darrell Ladner, Floyd Miller, Jr., and Clarence Page worked duringthe eligibility period, May 1-June 6, 1950.These men, the record shows, are alltruck drivers and come within the same classification as the latter of the twomain groups discussed heretofore. I find, therefore, that the eight men namedin the paragraph above are truck drivers who worked during the eligibility periodand being in the same class with the truck drivers discussed at length aboveshould be declared eligible to vote.Going to the next incidental grouping, the Petitioner (Blacklidge) claimedthat Clifford Saucier was discharged prior to the eligibility period.At thebearing, Blacklidge and the Union stipulated that Saucier was actually dis-charged during the eligibility period. I therefore find that Saucier was no longeran eniployeee at the time of the election and his vote should be declared invalid.The Board agent challenged the following five persons for the reasons thattheir names did not appear on the eligibility list:Phillip J. Bass,Ivan OrrelsNorris NecaiseRobert E. Boone, Sr.Jessie OwenOf these, it was stipulated by the parties that Ivan Orrels, Jessie Owen, andNorris Necaise were properly challenged by the Board agent for the reasonthat their names did not appear on the eligibility list. I therefore find thattheir votes should be declared invalid and not counted. It was further stipulatedby the parties that a typographical error was involved as to Robert E. Boone, Sr.,in that the eligibility list merely named him as Robert Boone, and that he shouldhave been allowed to vote without challenge. I therefore find that Robert E. A.B.BLACKLIDGE235.Boone, Sr., from the record as a whole, was a truck driver in the same classifi-cation as the other truck drivers discussed secondly among the two majorgroups above and should have.been allowed to vote without challenge and hisvote should be and is ruled valid.Counsel for Blacklidge contended that Phillip J. Bass was omitted from theeligibility list strictly as a stenographic error and that since he actually worked.during the eligibility period, his vote should be ruled valid.The Union took.the position that regardless of the reason, Bass' name did not appear on theeligibility list and he should not be included.Testimony was adduced duringthe hearing which showed conclusively that Bass did work during the eligibilityperiod and I therefore reject the Union's contention and rule that his vote shouldbe counted, his status being that of the other truck driver nonowners.This leaves only 11 persons to contend with. The Union included among thetruck owners they challenged as independent contractors or supervisory employees11 truck owners who drive their trucks, have no other trucks, and procure no otherdrivers.These 11 are :Alton BondJoe PapaniaGeorge PiersonJ. A. CrossLucas PapaniaR. S. RandolphN. J. CuevasW. PentonL. A. RaynorC. E. GartmanRalph PentonDuring the hearing the Union moved to withdraw challenges as to these 11on the grounds that they hired no drivers,furnished no trucks but the onethey drive,and should be considered employees of Blacklidge.Blacklidge'scounsel did not oppose this motion.I find, in keeping with the Union's with-drawal, that the above 11 persons are employees of Blacklidge within the meaningof the Act.SeeN. L. R. B. v.Blount,supra,and the casescitedtherein at pages.589 and 590,andNit-Car Carriers,Inc.,88 NLRB 75.Their votes should there-fore be ruled valid and I so find.One ballot was challenged by the Board agent as being void. A facsimile-of this ballot is a part of the official exhibits.This ballot was marked witha cross in the "Yes" square and a circle in the "No" square.The parties stipu-lated with the hearing officer that this ballot should be ruled void and I sofind on the basis of its ambiguity.This principle has been affirmed many times.by the Board.RecommendationsI recommend on the basis of the foregoing discussionpersons' votes be ruled valid :that only the following:Norman BeltonJames DykesNolan O'NealF. E. BlackwellGrady ForehandLynn OrrelsRobert E. Boone, Jr.Alton BondGwen PageBoyd BondsC. E. GartmanRichard PentonLeo BrelandW. PentonAlfred PoirierW. W. BrelandR. S. RandolphArno SaucierFloyd CastleberryBill GartmanDonald SmithHarold CarterJohn HancockRobert E. Boone, Sr..B. O. CrawfordGrover HendrixJ. A. CrossLewis DanielsJ. T. KnightJoe PapaniaWalter DiamondLeroy LadnerRalph PentonJ. T. DooleyEarl M.eiserL. A. Raynor 236DECISIONS OF NATIONAL LABORRELATIONS BOARDLeo ThamesJimmie ByrdRobert L. WilliamsRobert TrailerElam DedeauxPhillip J. BassD. H. WaltersDarrell LadnerN. J. CuevasLoyd DicksonFloyd Miller, Jr.Lucas PapaniaW. P. RiggsClarence PageGeorge PiersonForest BeasleyH. C. ShawI recommend thatthe challenges to the ballots of all otherpersons namedin the Regional Director's report be sustained and those ballots be considerednull and void, based on the foregoing discussions!Dated at New Orleans, Louisiana, this 24th day of July 1950.ANDREW P. CARTER,Hearing O,cer.9 Pursuant to the Order of the Board dated at Washington, D. C., June 29, 1950, in thismatter (copy of which is attached hereto) within ten (10) days of the receipt of this reportany party hereto may file with the Board in Washington, D. C., an original and six copies ofexceptions hereto and shall serve a copy upon the other parties. Proof of service shall bemade in accordance with Section 203.85 of the Rules and. Regulations.Your attention isdirected to Section 203.86 of the same Rules.Your attentionis alsodirected to Section203.60 and 203.61.